Citation Nr: 9922102	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for a deviated 
septum.

3.  Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for pulmonary 
tuberculosis. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1944 to 
September 1947 and from August 1950 to January 1954.  

The veteran's claim concerning service connection for hearing 
loss comes before the Board of Veterans' Appeals (Board) from 
an June 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The claims concerning new and material 
evidence to reopen claims for service connection for a 
deviated septum and for pulmonary tuberculosis arise from a 
May 1996 rating decision.  

The veteran and his spouse testified before a local hearing 
officer in September 1996.  On January 6, 1999, a hearing was 
held in Washington, D.C., before Iris S. Sherman, who is a 
member of the Board rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 1999).  

As an initial matter, the Board notes that at his January 
1999 hearing, the veteran withdrew in writing a claim for 
entitlement to compensation for tuberculosis under the 
provisions of 38 U.S.C. § 1151 (West 1991 & Supp. 1999).  
Therefore, this claim will not be discussed further.  

The Board further notes that during his January 1999 hearing, 
the veteran also appeared to raise a claim concerning service 
connection for a general respiratory condition of the lungs 
other than tuberculosis, and for an ear disability manifested 
by infections and fluid in the ear, and also appeared to be 
seeking to reopen a claim concerning service connection for 
sinusitis (which had been denied previously by a July 1966 
rating decision).  Moreover, in a May 1996 written statement 
and at his September 1996 hearing, the veteran appeared to be 
raising a claim concerning service connection for tinnitus.  
Since these matters have not been developed or certified for 
appeal, and inasmuch as they are not inextricably intertwined 
with the issues now before the Board on appeal, they are 
referred to the RO for initial consideration.


FINDINGS OF FACT

1.  The veteran's allegation that he currently has hearing 
loss which is related to service is not supported by any 
medical evidence that would render the claim plausible.

2.  In July 1966, the RO denied service connection for a 
deviated septum on a finding that this was a congenital 
condition which was not shown to have been aggravated by 
service; there was no timely appeal following notification in 
July 1966. 

3.  The evidence obtained since the 1966 RO rating decision 
includes copies of submitted previously medical records, 
written and oral statements of the veteran and his spouse, 
and hospitalization reports. 

4.  The evidence obtained since the 1966 rating decision 
concerning service connection for a deviated septum is not 
material to the veteran's claim. 

5.  In August 1990, the Board denied service connection for 
pulmonary tuberculosis on a finding that this condition was 
not shown to have been manifested in service or during the 
presumptive period; the Chairman of the Board has not ordered 
reconsideration of this decision. 

6.  The evidence obtained since the 1990 Board decision 
includes copies of medical records (some of which were 
submitted previously ), written and oral statements of the 
veteran and his spouse, a newspaper article, and photographs. 

7.  The evidence obtained since the 1990 Board decision 
concerning service connection for pulmonary tuberculosis is 
either cumulative of evidence already of record or not 
material to the veteran's claim. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for hearing loss.  38 
U.S.C.A. § 5107 (West 1991).

2.  The July 1966 rating decision denying service connection 
for a deviated septum is final.  38 U.S.C.A. § 7105 (c) (West 
1991); 38 C.F.R. § 20.302 (1998). 

3.  Evidence submitted since the July 1966 rating decision is 
not new and material to reopen the veteran's claim concerning 
service connection for a deviated septum.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

4.  The August 1990 Board decision denying service connection 
for pulmonary tuberculosis is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1998).  

5.  Evidence submitted since the August 1990 Board decision 
is not new and material to reopen the veteran's claim 
concerning service connection for pulmonary tuberculosis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that 
during an August 1944 enlistment examination, the veteran's 
hearing was 20/20 bilaterally.  A chest X-ray was negative.  
During an examination in December 1944, the veteran's nose 
was normal.  In September 1947, the veteran underwent a 
separation examination.  No nose abnormalities were found and 
the lungs were normal.  A chest X-ray was normal and 
whispered hearing was 15/15 bilaterally.  

Prior to a reenlistment examination in August 1950, the 
veteran denied any history of whooping cough, tuberculosis, 
asthma, pneumonia, shortness of breath, pain or pressure in 
chest, or chronic cough.  The veteran also denied ever having 
worn hearing aids.  Upon examination, the veteran's whispered 
hearing was 15/15 bilaterally.  His nose, sinuses, and lungs 
were normal.  A chest X-ray was normal.  

In November 1950, the veteran was noted to have acute frontal 
and maxillary sinusitis.  A chest X-ray conducted in November 
1950 was normal.  In December 1950, the veteran complained of 
severe eye pain.  He was hospitalized and it was noted that 
the onset of this illness began in 1944.  After receiving 
antibiotics, the veteran's symptoms were relieved.  A chest 
X-ray was negative.  He was diagnosed as having acute left 
front and left maxillary sinusitis, organism unknown.  
Subsequently in December 1950, the veteran was examined and 
it was noted, in part, that his paranasal sinuses were 
negative for evidence of sinusitis, although deviation of the 
nasal septum was noted.  The veteran continued to seek 
treatment for symptoms of sinusitis in December 1950.  

In February 1951, the veteran sought outpatient treatment, 
stating that he was worried about tuberculosis.  He reported 
that he had been smoking cigarettes with a soldier who had 
this condition.  A chest X-ray taken two days later was 
negative.  In November 1951, the veteran sought treatment for 
impacted ear wax.

In February 1953, the veteran was examined for transfer 
purposes.  Prior to the examination, the veteran reported a 
history of occasional nasal stuffiness.  Upon examination, 
the veteran's ears, nose, sinuses, lungs, and chest were 
normal.  Whispered voice was 15/15 bilaterally.  During a 
transfer examination in January 1954, the veteran's deviated 
septum was noted.  His ears were normal upon examination, as 
were his lungs and chest.  A chest X-ray was negative.  
Whispered hearing was 15/15 bilaterally.  The veteran did 
report, in part, that he had sinusitis.    

The veteran separated from active duty in January 1954.  His 
DD Form 214 relating to his first period of service indicates 
that his MOS was machine gunner.  The DD Form 214 relating to 
his last period of service of service indicates that his 
character of separation was "undesirable."  In an August 
1955 decision, the Board determined that based on the 
veteran's undesirable discharge, as far as the period of 
active service extending from August 1950 to January 1954 was 
concerned, the veteran was barred from entitlement to VA 
benefits.

In April 1966, the RO received a letter indicating that the 
veteran had been hospitalized in February 1966, during which 
time a submucous resection, bilateral inter-nasal arthrotomy 
and right ethmoidectomy had been performed.  The veteran was 
discharged with a final diagnosis of, in part, deviated 
septum.  

During a VA examination in May 1966, the veteran complained, 
in part, that he had a lot of post-nasal dripping.  Following 
an examination, the veteran was diagnosed as having residuals 
of submucous resection, healed with adequate airway. 

The claims file indicates that in January 1966, the Army 
redesigned the character of the veteran's discharge in 
January 1954 from "undesirable" to "general."  

By a July 1966 rating decision, the RO, in pertinent part, 
denied service connection for a deviated septum.  The basis 
of this denial was that a deviated septum was a congenital or 
developmental abnormality and was not aggravated by service.  
The veteran was notified of this rating decision in July 
1966.  A timely substantive appeal was not filed, and this 
decision became final after one year.  38 C.F.R. § 20.302 
(1998).

In November 1978, medical records from the VA Medical Center 
(VAMC) in Coatesville, Pennsylvania, were associated with the 
claims file.  These records reflect, in part, treatment for 
pulmonary tuberculosis from April 1978 through August 1978.

By a March 1979 rating decision, the RO denied service 
connection for pulmonary tuberculosis.  The RO determined, in 
part, that the service medical records revealed no clinical 
manifestations of a chest condition during service, nor were 
there any complaints or evidence of a chest condition during 
the presumptive period. 

In December 1980, the veteran underwent an examination for VA 
purposes.  A chest X-ray revealed, in part, that both lung 
fields were clear, showing no change compared with a previous 
study of February 1980.  

In January 1981, the veteran testified at the RO before a 
local hearing officer.  He essentially restated that he had 
contracted tuberculosis in the course of his outpatient 
treatment at the VAMC for a nervous condition. 

In April 1981, a written memorandum from a VA psychiatrist 
was associated with the claims file.  The psychiatrist stated 
that he did not find evidence to support the veteran's claim 
that he contracted tuberculosis at the Coatesville VAMC while 
as an inpatient or outpatient.  According to the 
psychiatrist, the veteran's records did not suggest that he 
had been evaluated specifically for tuberculosis; however, 
chest X-rays taken in 1976, 1977, and 1978 were essentially 
normal.  
 
In March 1982, a medical record from the Coatesville VAMC was 
associated with the claims file.  This record reflected that 
the veteran had been hospitalized from February 1982 to March 
1982 for treatment of bipolar disorder.  It was also noted 
that the veteran had had a history of tuberculosis contracted 
in 1978 or 1979, during which time he underwent a year's 
therapy with medication.  The veteran returned asymptomatic 
and without complaints, but was referred for a medical 
consultation because of his previous history of tuberculosis.  
The veteran was feeling fine and without symptoms referable 
to the chest.  His case of tuberculosis was considered as 
treated and inactive.  

In a May 1982 decision, the Board denied, in part, service 
connection for pulmonary tuberculosis.  

In June 1982 and February 1983, a written statement was filed 
in which it was indicated that the veteran sought to reopen 
his claim concerning service connection for tuberculosis.  

In May 1983 and April 1985, medical records from the VA 
medical facility in Philadelphia, Pennsylvania, were 
associated with the claims file.  These records do not 
reflect any treatment for or complaints of hearing loss, 
deviated septum, or tuberculosis.

In March 1989, the veteran filed a written statement in an 
effort to reopen his claim concerning service connection for 
pulmonary tuberculosis.  He attached to his statement medical 
records which detailed, in part, his hospitalization at 
Warminster Hospital in Warminster, Pennsylvania, in March 
1978 for tuberculosis.  At the time of his admission, it was 
noted that the veteran's symptoms had begun approximately one 
month prior to admission when he began to experience "flu-
like" symptoms."  The veteran denied any history of asthma 
or tuberculosis, but he claimed to have been exposed to 
tuberculosis years before (although he had never had a skin 
test for tuberculosis).  A chest X-ray revealed a right lower 
lobe mass, although it was noted that a December 1977 chest 
X-ray had been within normal limits.  A lymph node biopsy did 
not show any sign of malignancy.  The veteran was ultimately 
discharged with a diagnosis of pulmonary tuberculosis.  

The records submitted by the veteran also include reviews of 
the veteran's case by various physicians dated between 
October 1978 and April 1979.  In the October 1978 review, a 
physician noted that the veteran denied any previous history 
of exposure to tuberculosis other than being in the service.  
In January 1979, another physician reviewed the numerous 
chest X-rays and noted that some physicians had concluded 
that the veteran had a solid tumor and other had concluded 
that he had tuberculosis because of the positive lymph node 
biopsy.  However, this physician appeared to conclude that 
the veteran did not have any evidence of disease in either 
lung.  According to this physician, the relatively short 
course of this process suggested that it was very likely 
inflammatory or possibly even a zone of atelectasis or 
infarction.  In February 1979, another physician was 
skeptical of the diagnosis of tuberculosis lymphadenitis, and 
suspected that the pulmonary lesion represented pneumonia.  
In March 1979, this same physician stated that he had 
reviewed the pathology report from the right axillary node 
biopsy and concluded that in all likelihood, the veteran did 
not have tuberculosis but rather middle lobe pneumonia, 
tuberculous infection.  According to this physician, this 
condition had completely resolved as of January 1979.  

By a March 1989 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim concerning service connection for 
tuberculosis. 

In a May 1989 notice of disagreement, the veteran clearly 
indicated that he believed his tuberculosis had been 
contracted while serving overseas.  The veteran attached to 
his notice of disagreement a number of documents in support 
of his claim.  These included copies of a pamphlet and 
several book excerpts which discussed tuberculosis generally.  
The documents also include a May 1989 letter written by the 
Director of the Philadelphia VAMC, who summarized the 
findings of two chest X-rays taken in April 1978 and 
concluded that these indicated no active lung disease or 
tuberculosis.  Finally, the veteran submitted copies of 
medical records dated in February 1951, which are summarized 
above.

In June 1989, various correspondence written by the veteran 
to a U.S. Senator, congressman, and hospital administrators 
were associated with the claims file.  In these letters, the 
veteran essentially restated his claims concerning service 
connection for tuberculosis.  

In July 1989, additional documents were associated with the 
claims file.  These records include another copy of the 
veteran's letter to his congressman, as well as a June 1989 
letter from H. D. Stein, M.D., also to the veteran's 
congressman.  In this letter, Dr. Stein summarized the 
medical records relating to the veteran's hospitalization for 
tuberculosis in March 1978.  The documents also included 
additional copies of the actual records reflecting treatment 
of the veteran's tuberculosis in 1978.

In October 1989, additional records were associated with the 
claims file, including, in part, an August 1989 letter from 
James P. Shinnick, D.O., discussing whether the veteran the 
veteran had tuberculosis in 1978/1979.  

Subsequently in October 1989, the RO received a written 
statement from the veteran, in which he essentially asserted 
that a recent test had indicated that he currently had 
tuberculosis, and essentially challenging the conclusion that 
he did not have tuberculosis in 1978.  

In November 1989, the veteran's representative submitted a 
Form 646, and attached copies of records which were 
essentially duplicative of those previously submitted and 
summarized above.

In August 1990, the Board essentially reopened the veteran's 
claim concerning service connection for tuberculosis, but 
denied the claim on the merits.  In particular, the Board 
found that the evidence did not show that pulmonary 
tuberculosis was present during either period of active duty, 
or within three years after separation from either period of 
active duty.  This decision became final as of August 1, 
1990, and the Chairman of the Board has not ordered 
reconsideration of this decision to date.  38 U.S.C.A. § 7103 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1998).

In February 1991, a letter from the veteran to President Bush 
was associated with the claims file.  In this letter, the 
veteran essentially reasserted that he was entitled to 
service connection for tuberculosis.  

In September 1993, the veteran submitted medical records 
which have been summarized above, in an attempt to reopen his 
claim concerning service connection for tuberculosis.

In November 1993, the veteran again submitted medical records 
which have been summarized above, in an attempt to reopen his 
claim concerning service connection for tuberculosis.  He 
also attached a copy of a March 1978 VAMC report, which 
indicated that he sought treatment for soreness in his right 
arm due to an old gunshot wound.  

In February 1994, the veteran submitted a lengthy typewritten 
letter in which he asserted, in pertinent part, that he had 
been exposed to tuberculosis in service.  He attached to this 
letter medical records which had been submitted previously 
and which have been summarized above.

In September 1995, the veteran submitted a written statement 
in which he indicated that he was seeking to reopen his claim 
concerning service connection for a deviated septum.  He 
asserted that this condition had its onset in 1954, when he 
was in the service.

Subsequently in September 1995, additional records from the 
Coatesville VAMC were associated with the claims file.  These 
records reflect outpatient treatment for various conditions 
in July 1995 and August 1995.  

In October 1995, the veteran submitted lengthy typewritten 
letters in which he asserted, in pertinent part, that he was 
entitled to service connection for a deviated septum and for 
tuberculosis.  He attached to these letters medical records 
which had been submitted previously and which have been 
summarized above.  The veteran also attached copies of 
several articles concerning the Board published in Stars and 
Stripes.

By a May 1996 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claims concerning service connection for 
tuberculosis and for a deviated septum.   

Subsequently in May 1996, the veteran submitted a handwritten 
statement in which he asserted that he was seeking service 
connection for bilateral hearing loss.  He claimed that he 
was treated for hearing loss while in Korea and had been 
treated recently for this condition at the Coatesville VAMC. 

In June 1996, medical records from the Coatesville VAMC were 
associated with the claims file.  These records reflect 
outpatient treatment of the veteran for various conditions 
between June 1995 and June 1996.  These records do not 
reflect any treatment for or complaints of hearing loss, 
deviated septum, or tuberculosis.

By a June 1996 rating decision, the RO denied service 
connection for hearing loss. 

In his July 1996 notice of disagreement, the veteran asserted 
that he had hearing loss in his left ear during his service 
in the Korean War period, and had ear aches in his left ear 
ever since his discharge in 1954 (for which he had sought 
treatment at VA beginning in 1965).  The veteran also 
indicated his disagreement with the determination that new 
and material evidence had not been submitted to reopen his 
claims concerning service connection for a deviated septum 
and for tuberculosis.  

In August 1996, the veteran submitted additional service 
medical records, most of which had been reviewed previously.  
However, the veteran did submit a service medical record 
which indicated that he had sought treatment for, in part, 
persistent running ears in June 1952.

The veteran and his spouse testified before a local hearing 
officer in September 1996.  The veteran reported that upon 
returning from Korea after being shot, he was treated in the 
hospital for persistent runny ears and sinus trouble.  He had 
sought treatment recently for hearing loss at the Coatesville 
VAMC, where he had apparently been given a hearing test.  The 
veteran's wife testified that they were married in 1967, and 
that she had noticed the veteran's hearing problems even 
before the marriage.  Regarding his deviated septum, the 
veteran appeared to assert that this condition arose in March 
1947, when he had broken his nose apparently in a bout of 
alcoholism.  The veteran asserted that several procedures 
were done to repair his nose, but that he no longer had any 
bone and could not breathe through his nose.  

Regarding tuberculosis, the veteran described the filthy 
environment he was exposed to while in Korea, and said that 
tuberculosis was rampant in that area.  The veteran recalled 
how he had smoked a cigarette with another GI who later told 
the veteran that he had tuberculosis.  The veteran then 
described the circumstances of how he obtained treatment in 
1978 for what was eventually diagnosed as tuberculosis.

In a February 1997 typewritten statement, the veteran again 
asserted that he was entitled to service connection for 
hearing loss, and that he had submitted new and material 
evidence to reopen his claims concerning service connection 
for a deviated septum and for tuberculosis. 

In January 1999, the veteran testified before the undersigned 
Board member in Washington, D.C.  The veteran essentially 
testified that he had served as a machine gunner during the 
Korean War and was exposed to noise from rifles, machine 
guns, and concussion grenades.  The veteran did not remember 
if he had problems with his hearing shortly after discharge.  
He worked in warehouses and drove trucks.  The veteran was 
given a hearing test at a VA facility, but he could not 
remember exactly where or when. 

Regarding his tuberculosis, the veteran testified that two 
years before, he had taken a skin test which indicated that 
he had tuberculosis.  The veteran recounted how he had 
initially been treated for a gunshot wound by a VA physician 
in March 1978, and how shortly thereafter, he was diagnosed 
as having tuberculosis.  The veteran again highlighted the 
record released in 1993, which reflected his treatment in 
March 1978 for a gunshot wound.  The veteran also testified 
about the poor hygienic conditions in Korea during his active 
duty.  The veteran speculated that his tuberculosis incubated 
in service and first became manifest in 1978.  The veteran 
was given 30 days to provide a statement from his private 
doctor that his tuberculosis was first manifest in service.

The veteran also testified essentially to the effect that his 
septum had been deviated in the service as a result of a 
fight.  The veteran stated that he had undergone three to 
four sinus operations after service.  

At his hearing, the veteran submitted a number of documents, 
for which he waived prior review by the RO.  These documents 
include a handwritten statement from the veteran's spouse, 
providing details about how the veteran was eventually 
diagnosed and treated for tuberculosis in 1978.  She appeared 
to argue, in pertinent part, that this condition was first 
manifest during the veteran's service in Korea.

The veteran also submitted medical records pertaining to the 
treatment of tuberculosis dated in 1978 and 1982, as well as 
X-ray reports dated between 1975 and 1978, all of which had 
been submitted previously and have been summarized before.  
The veteran also submitted a copy of a newspaper column 
written by a physician named Peter Gott, in which Dr. Gott 
answered a letter and discussed, in part, a skin test used to 
identify tuberculosis.  

The veteran also submitted a record dated in October 1989, 
prepared by his private physician, Delfa G. Dumaran, M.D.  On 
this record, Dr. Dumaran noted that the veteran had a 
purified protein derivative on his right forearm in September 
1989.  Finally, the veteran submitted four color photographs, 
which appeared to show a raised, red patch of skin on his 
right arm.  

Subsequently in January 1999, the veteran's representative 
submitted additional documents and waived prior RO review of 
same.  One document was a January 1999 letter from the 
veteran, in which he reasserted, in part, that he was exposed 
to tuberculosis during his service in Korea.  The veteran 
also again described how his septum deviation arose after he 
was found with bruises on his chin and nose in 1947.  

The veteran's representative submitted hospital reports dated 
in February 1966, reflecting that the veteran underwent a 
submucous resection, bilateral internasal antrotomy and right 
ethmoidectomy.  The diagnosis upon discharge was deviated 
septum, nasal polyps, and chronic sinusitis.  

The veteran's representative also submitted reports of 
outpatient treatment related to ears and hearing loss at VA 
facilities between June 1983 and July 1996.  In May 1986, it 
was noted that "[c]ase history information indicates [that 
the veteran] was exposed to noise during the service."  In 
notes accompanying a December 1987 hearing test, it was noted 
that the veteran had been asking people to speak up for 20 or 
more years.  

On an authorized audiological evaluation in July 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
55
LEFT
25
30
25
85
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  

The veteran's representative also submitted copies of service 
medical records which had been submitted previously and which 
have been summarized above.

II.  Analysis

A.  Claim concerning service connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Where a veteran served 
90 days or more during a period of war and sensorineural 
hearing loss becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307, 
3.309 (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated by 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1998).  However, these 
provisions do not obviate the current disability and medical 
nexus requirements for setting forth a well-grounded claim; 
rather the first sentence of section 1154(b) relates only to 
incurrence - that is, what happened [in service]".  See Arms 
v. West, 12 Vet.App. 188 (Feb. 11, 1999), citing Collette v. 
Brown, 82 F. 3d 389 (Fed Cir. 1996).  These provisions do not 
establish service connection for a combat veteran.  Rather, 
they relax the evidentiary requirements for determining what 
happened in service.  The veteran must still establish that 
his claim is well-grounded by medical evidence showing a 
nexus between a current disability and service.  See Caluza 
v. Brown, 7 Vet.App. 498, 507 (1995).  Nevertheless, once a 
combat veteran's claim for service connection of a disease or 
injury alleged to have been incurred in combat service is 
well grounded, then, under section 1154(b), the claimant 
prevails on the merits unless VA produces "clear and 
convincing evidence" to the contrary - that is, unless VA 
comes forward with more than a preponderance of the evidence 
against the claim.  See Arms v. West.

The applicable criteria additionally provide as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 
percent.  

38 C.F.R. § 3.385 (1998).

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well grounded claim.  
If he has not, then the claims must fail and there is no 
further duty to assist in the development of the claims.  38 
U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Well grounded claims require more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claims are plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

For a well grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the veteran.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court"), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

The veteran's claim concerning service connection for hearing 
loss is not well-grounded within the meaning of 38 U.S.C.A. § 
5107 (West 1991).  The Board first notes that the veteran is 
a combat veteran and the reported circumstances of his 
hearing loss (allegedly arising from his service as a machine 
gunner) are consistent with the circumstances of such 
service, even though there is no record of hearing loss in 
his service medical records.  Moreover, the most recent VA 
examination reflects that he has an impaired hearing 
disability within the definition of 38 C.F.R. § 3.385.  
However, the claims file lacks a specific medical conclusion 
that the veteran's hearing loss had its onset in service.  
Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 
(1995). 

The veteran and his spouse have essentially claimed that his 
hearing loss is the direct result of the veteran's in-service 
exposure to machine gun and other artillery fire in Korea.  
This evidence is insufficient to establish service 
connection, however.  The Court has held that lay persons 
cannot provide testimony where an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
Board is aware of the VA reports dated in 1986 and 1987, 
which noted the reported history of exposure to noise in the 
service, and the veteran's 20+ year history of requesting 
people to speak up.  However, the Board does not find this 
evidence sufficient to establish a nexus.  These notations 
reflect mere lay history unenhanced by any medical comment by 
the examiners.  As such, these records do not constitute 
competent medical evidence of a nexus between the veteran's 
alleged hearing loss and service.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

There is also no indication that the veteran had high 
frequency hearing loss manifested to a degree of 10 percent 
or more within one year after his military service ended.  In 
fact, the first suggestion postservice of problems with the 
veteran's hearing was when he sought treatment for hearing 
loss many years postservice.

In summary, the veteran's claim concerning service connection 
for hearing loss is not well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  If a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  As a claim that 
is not well grounded does not present a question of fact or 
law over which the Board has jurisdiction, the claim 
concerning service connection for hearing loss is denied.  

B.  Claims concerning new and material evidence 

As noted above, service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Where a veteran served 90 days or more 
during a period of war and active tuberculosis becomes 
manifest to a degree of 10 percent within 3 years from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not submitted previously 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
However, in its various rating decisions determining that the 
veteran had not submitted new and material evidence, the RO 
has not relied on this additional test.  Rather, the RO has 
determined that the veteran had submitted merely cumulative 
evidence.  




1.  Deviated septum 

As noted above, when this claim was denied by the RO in July 
1966, the basis was that this was a congenital or 
developmental abnormality that was not aggravated by service.  
Subsequent to this final denial, the evidence the veteran has 
submitted to reopen his claim are copies of service medical 
records, the veteran's own written and oral statements (as 
well of those of his spouse), and the hospital reports dated 
in February 1966, reflecting surgery for his deviated septum. 

The copies of service medical records which were submitted 
previously are clearly not new.  The written and oral 
statements of the veteran and his spouse are not material.  
That is, the statements are not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  The veteran and his spouse, as lay persons, are not 
competent to determine whether his deviated septum preexisted 
service, or was aggravated by service.  The Court has held 
that lay assertions of medical causation cannot suffice as 
new and material evidence to reopen a claim.  Hickson v. 
West, 11 Vet. App. 374 (1998).  

Concerning the hospital and surgical records dated in 1966 
and associated with the claims file in 1999, the Board finds 
that these records may not be considered material.  While 
these records provide more detail concerning the 1966 repair 
of the veteran's deviated septum, there is nothing in this 
evidence which challenges the RO's prior conclusion that the 
deviated septum condition was a congenital condition which 
was not aggravated by service.  Evidence that the veteran had 
surgical work performed in relation to his deviated septum 
over 10 years after discharge would not serve to negate the 
RO's earlier, final conclusions.  Thus, this evidence is not 
material. 

Therefore, the evidence submitted since the July 1966 RO 
decision is not both new and material as defined by 38 C.F.R. 
§ 3.156 (1998), and the petition to reopen this claim is 
denied. 

2.  Tuberculosis

As noted above, when this claim was denied by the Board in 
August 1990, the basis was that the evidence did not show 
that pulmonary tuberculosis was present during either period 
of active duty, or within three years after separation from 
either period of active duty.  Subsequent to this final 
denial, the evidence the veteran has submitted to reopen his 
claim are copies of service medical records, the veteran's 
own written and oral statements (as well as those of his 
spouse), copies of private medical records (some of which 
were submitted previously), photographs of his arm, and a 
newspaper column.

The copies of service medical records and private medical 
records which were submitted previously are clearly not 
"new" evidence.  Regarding the written and oral statements 
of the veteran and his wife, these statements are not 
material.  That is, they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  The veteran and his wife, as lay persons, are not 
competent to determine whether his tuberculosis was 
manifested in service or within the three year period after 
either date of separation.  The Court has held that lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Hickson v. West, 11 
Vet. App. 374 (1998).  

To the extent that the veteran has submitted medical records 
reflecting recent treatment for tuberculosis (as well as 
photographs apparently showing a positive tuberculin 
reaction), this evidence is not material, because while the 
records may suggest that the veteran currently has 
tuberculosis, they do not challenge the Board's prior 
conclusion that the veteran's tuberculosis was neither 
manifested in service or within the 3 year presumptive 
period.  Finally, the newspaper article written Dr. Gott 
contains a general discussion about, in part, a skin test 
used to identify tuberculosis, as opposed to specific 
information as the veteran's particular situation.  Thus, 
this evidence is not material and cannot reopen the veteran's 
claim. 

Therefore, the evidence submitted since the August 1990 Board 
decision is not both "new and material" as defined by 
38 C.F.R. § 3.156 (1998), and the petition to reopen this 
claim is denied. 


ORDER

Entitlement to service connection for hearing loss is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a deviated septum, the 
petition to reopen is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for pulmonary tuberculosis, 
the petition to reopen is denied.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals



 

